—Judgment, Supreme Court, New York County (James Leff, J.), rendered February 29, 1996, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree and one count of robbery in the second degree, and sentencing him to three consecutive terms of 21/s to 7 years, unanimously affirmed.
The record, viewed in its entirety, is sufficient to establish the voluntariness of defendant’s plea (see, People v Fiumefreddo, 82 NY2d 536, 543). The court’s comment that defendant’s guilty plea would require waiver of appellate review of his undecided suppression motion was an accurate statement (People v Fernandez, 67 NY2d 686; People v Taveras, 187 AD2d 317, lv denied 81 NY2d 848) and had no coercive effect. Defendant’s factual allocution did not require the court to inquire into the affirmative defense to robbery in the first degree (People v Toxey, 86 NY2d 725).
Defendant’s motion to withdraw his guilty plea was properly denied. The court’s review of defendant’s written motion, which defendant did not seek to supplement orally, constituted a sufficient inquiry (People v Swinson, 240 AD2d 299).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin, Rubin and Tom, JJ.